Citation Nr: 0218758	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  98-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented 
to reopen a claim for service connection for residuals of 
a right knee injury.

2.  Entitlement to service connection for major 
depression, claimed as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The appellant had active service from July 10, 1979 to 
July 30, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision found that new and 
material evidence had not been presented to reopen a claim 
for service connection for residuals of a right knee 
injury and denied service connection for depression.  The 
appellant's claims have since come under the jurisdiction 
of the Seattle, Washington RO.

A hearing, to be held at the RO, was scheduled before a 
Member of the Board in August 2000.  The appellant failed 
to report for the hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.

2.  The RO's December 1981 decision, which denied service 
connection for residuals of a right knee injury, was not 
appealed following the RO's issuance of notice of the 
denial to the appellant, and became final.

4.  The additional evidence submitted since the RO's 
December 1981 decision is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a right knee 
injury.

5.  The evidence does not reasonably show that the 
veteran's currently diagnosed depression had its origins 
during her brief period of service.

6.  The appellant is not service connected for any 
disability, and there is no credible evidence of record 
linking the appellant's diagnosis of depression to any 
disability that may be related to service.


CONCLUSION OF LAW

1.  The unappealed RO decision of December 1981, which 
denied service connection for residuals of a right knee 
injury, is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  The additional evidence presented since December 1981 
is not new and material, and the claim for service 
connection for residuals of a right knee injury, has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).

3.  Depression was not incurred in or aggravated by 
service, and was not proximately caused by a service 
connected disability.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002). Specifically, the RO has obtained records 
corresponding to medical treatment reported by the 
appellant.  Furthermore, although the appellant has not 
been afforded a VA examination in conjunction with these 
claims, the Board finds that, for reasons described in 
further detail below, such examination is not "necessary" 
in light of the provisions of 38 U.S.C.A. § 5103A(d) (West 
Supp. 2002).

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claims has also been met, as 
the RO informed her of the need for such evidence in the 
February 2002 Supplemental Statement of the Case.  See 38 
U.S.C.A. § 5103 (West 1991 & Supp. 2002).  In this 
issuance, the RO notified the appellant of the evidence 
needed to substantiate each of her claims.  The RO also 
cited to the provisions of 38 C.F.R. § 3.159 (2002), 
indicating that the VA would obtain all identifiable 
medical records (providing that the appellant provided 
signed releases, as necessary) and that, if such efforts 
proved unsuccessful, the VA would inform the appellant 
that it was her ultimate responsibility to furnish such 
evidence.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the appellant's claim and a description of 
which portion of that evidence (if any) was to be provided 
by the appellant and which portion the VA would attempt to 
obtain on her behalf).

The Board is aware that, to date, the RO has not 
adjudicated the appellant's claims under the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 1991 & 
Supp. 2002).  However, given the extent of the development 
and notification accomplished by the RO, the Board finds 
that full compliance with the provisions of these newly 
enacted laws has already been achieved in this case.  As 
such, the Board is satisfied that no prejudice to the 
appellant will result from an adjudication of her claims 
in this Board decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the appellant are to be avoided).

II.  New and Material Evidence to Reopen
A Claim for Service Connection for
Residuals of a Right Knee Injury

Factual Background

Private treatment records noted that the appellant was 
seen in October 1972 for treatment for an internal 
derangement of the right knee.  A right knee arthrotomy 
with medial meniscectomy was performed in November 1972.  
A December 1972 private treatment note indicated that the 
appellant was discharged and sent to outpatient physical 
therapy in November 1972.

Service medical records indicate that the appellant, at 
her June 1979 entrance examination, reported having had 
right knee surgery.  The examiner noted that her medial 
meniscectomy of the right knee was not considered 
disabling.  An orthopedic examination was conducted in 
June 1979.  The examiner indicated that the appellant had 
a normal range of motion, negative McMurray's sign and no 
joint line tenderness.  X-rays showed no degenerative 
joint disease.  She was found fit for induction.  A July 
22, 1979 service medical record noted that the veteran 
reported right knee pain.  The diagnosis was rule out 
recurrence of meniscus pain.

A July 23, 1979 service medical record indicated that the 
appellant reported right knee pain.  McMurray's and drawer 
signs were negative on the right.  The diagnosis was 
status post meniscectomy with early degenerative joint 
disease.  The appellant was referred to the EPTS (existed 
prior to service) clinic for evaluation of the right knee.  
A July 25, 1979 service medical record noted the 
appellant's history with regard to her right knee injury.  
The examiner indicated that the appellant's condition 
existed prior to service and had not been aggravated 
beyond the normal progression of the disease by service.  
The appellant was subsequently discharged from service for 
her right knee condition.

A June 1981 letter from a private physician reported that 
he had treated the veteran for a medial meniscus of the 
right knee in 1972 and had medically followed her 
situation into January 1973.  The physician stated that 
the veteran had returned for treatment in June 1981 
complaining of problems with both knees.  She was 
diagnosed with bilateral chondromalacia of the patella.  
The physician did not relate this diagnosis to the 
appellant's service.

The appellant filed a claim for service connection for a 
right knee injury in October 1981.

A December 1981 rating decision denied service connection 
for a right knee injury stating that a medical board had 
found that the appellant's knee disability had existed 
prior to service and was not aggravated by service.

The appellant filed a claim to reopen her claim for 
service connection for residuals of a right knee injury in 
September 1996.  Evidence submitted in an effort to reopen 
her claim is set forth as follows:

A March 1982 private treatment note indicated that the 
appellant had a history of torn cartilage in her right 
knee.  However, the treatment note did not mention any 
pertinent dates with regard to the history of the 
appellant's right knee injury.

A May 1988 private treatment note stated that the 
appellant complained of a swollen and aching right knee.  
The treatment note reported that the right knee was 
"scoped" several years prior.  The diagnosis was torn 
cartilage of the right knee.  A private x-ray report, 
dated May 1988, noted mild to moderate degenerative 
arthritis of the medial knee compartment.

A September 1988 private treatment note reported that the 
appellant complained of right knee pain.  The note stated 
that the appellant was status post arthroscopy with 
lateral retinacular release and plica resection.  The date 
noted for the arthroscopy was earlier in September 1988.  
The treatment note also referred to a history of ligament 
surgery on the right knee years before.

A May 1991 private treatment note stated that the 
appellant was seeking treatment for an injured right knee.  
The treatment record noted a history of previous injury 
and surgery, but did not mention any dates with regard to 
the injury or surgery.  The physician ordered x-rays of 
both knees, which were noted to be negative.  The 
diagnosis was rule out internal derangement of the knee.

Criteria

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2002)

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall open the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent submission of new and material evidence, 
the claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); See Flossie v. West, 
12 Vet. App. 1, 4 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

New evidence is considered to be material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its decision.  See Hodge, 155 
F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As 
noted above, the most recent denial of the claim was in 
January 1993.  In Evans, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend 
to prove each element that was a specified basis for the 
last disallowance.  Id. At 284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Because the RO previously denied the appellant's claim of 
service connection for residuals of a right knee injury in 
December 1981, and because the appellant did not file a 
timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302 (2001), the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
appellant's claim for this benefit may only be reopened if 
she submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 
1383.  The VA must review all of the evidence submitted 
since the last disallowance, in this case the RO's 
December 1981 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that the 
appellant's right knee disorder existed prior to service 
and was not aggravated beyond the natural or normal 
progression of the condition by service.  The evidence of 
record at the time of the denial amounted to private 
treatment records from October 1972, the appellant's 
service medical records, and a June 1981 letter from a 
private physician.  The evidence submitted with the 
current claim consists of private treatment notes from 
March 1982, May and September 1988 and May 1991.

The private treatment notes from 1982 to 1991, while they 
do evaluate the appellant's complaints of and treatment 
for right knee pain, do not contain any reasoned opinion 
to the effect that the appellant's right knee problems 
were either caused or aggravated by service.  In this 
sense, they are both cumulative and redundant as the 
appellant's right knee clinical status was documented as a 
matter of record at the time she filed her initial claim, 
in October 1981.  Therefore, the private treatment notes 
do not offer a more complete picture of the circumstances 
surrounding the origin of the appellant's right knee pain, 
except in the sense of reinforcing the notion or precept 
upon which the previous denial was based.

In the Board's judgment, taking into consideration all of 
the evidence, both old and new, the evidence submitted 
since the last disallowance is not so significant that it 
must be considered to fairly decide the merits of the 
claim for service connection for residuals of a right knee 
injury.  Accordingly, the December 1981 decision, which 
denied service connection for residuals of a right knee 
injury, remains final.

III.  Service Connection for Depression

Factual Background

Service medical records do not show treatment for 
complaints or symptoms related to depression while the 
appellant was in service.

An August 1995 note from a private physician noted that 
the appellant reported feeling angry and resentful about 
her marital relationship.  She was referred for individual 
and couple counseling.

A private treatment note, dated later in August 1995, 
indicated that the appellant was suffering from depression 
and an abusive situation at home.

A September 1995 private treatment note stated that, on 
examination, the appellant appeared depressed.  The 
diagnoses were post-hysterectomy, menopause and 
depression.

A private treatment note, dated later in September 1995, 
reported a history of chronic mood lability and chronic 
right lower quadrant pain.  The diagnoses were stress, 
depression, endometriosis and irritable bowel syndrome.

An October 1995 private treatment note indicated a history 
of abdominal pain.  The diagnosis was chronic abdominal 
pain and reactive depression.  No other statements 
regarding the diagnosis of depression were noted.

A March 1996 private treatment note stated that the 
appellant was being seen in follow up for depression.  The 
diagnosis was depression.  No history or etiology for the 
diagnosis was noted.

An April 1996 note from a private physician indicated that 
the appellant was being treated for depression and mood 
swings.  No comment was made regarding the etiology of the 
appellant's diagnosis of depression.

The appellant filed a claim for service connection for 
severe depression in September 1996.

Criteria

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310.  
Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability that 
existed prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the evidence is against a claim for 
service connection for depression either on a direct basis 
or as secondary to a right knee injury.

Service medical records do not contain any references to 
complaints or symptoms related to depression.  Private 
treatment notes of record show that the appellant was 
treated for depression in August 1995, many years after 
service.  In addition, there is no medical evidence of 
record linking the veteran's 1995 diagnosis of depression 
to her brief period of active service in 1979.

The appellant contends that her depression is secondary to 
her right knee condition.  However, the appellant is not 
service connected for a right knee condition.  In 
addition, although private treatment records from 1995 and 
1996 note that the appellant was treated for depression, 
there are no indications in these treatment records that 
the appellant's diagnosis of depression is in any way 
related to her right knee condition.  Accordingly, claim 
for service connection for depression, claimed as 
secondary to a right knee condition, is denied.

Additionally, the Board finds that VA's expanded duty to 
assist under VCAA does not warrant additional development 
for a nexus opinion.  A physician would review the same 
record as summarized above, which does not show depression 
until many years after service.  Inasmuch as there is no 
competent medical evidence that suggests that the 
appellant's depression may be associated with her period 
of active service, or to a disability recognized as being 
due to service, the Board finds that a nexus opinion at 
this point in time is not warranted since it would be 
speculative, at best, given the number of years between 
service and the initial post-service findings, as well as 
the fact that she is currently not service connected for a 
right knee disability.  See 38 U.S.C.A. § 5103A(d)(nexus 
opinion necessary if needed to make a decision in the 
claim); Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
Oct. 3, 2002).  


ORDER

New and material evidence has not been presented to reopen 
a claim for service connection for residuals of a right 
knee injury.  The appeal is denied.

Entitlement to service connection for depression, claimed 
as secondary to a right knee condition, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

